Citation Nr: 1829366	
Decision Date: 06/07/18    Archive Date: 06/27/18

DOCKET NO.  14-32 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected sleep apnea.

2.  Entitlement to an evaluation in excess of 30 percent for headaches.

3.  Entitlement to an evaluation in excess of 50 percent for sleep apnea.

4.  Entitlement to a compensable evaluation for gastroesophageal reflux disease (GERD).

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for chronic fatigue syndrome.

6.  Entitlement to a total disability evaluation based on individual unemployability based on service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had active duty service from January 1985 to April 1988 and October 1989 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, D.C., in August 2015.  A transcript of that hearing has been associated with the claims file.

The issues of entitlement to service connection for diabetes mellitus, to an increased evaluation for headaches and GERD, and to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the August 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that he wanted to withdraw his appeal for the issue of entitlement to an increased evaluation sleep apnea.

2.  During the August 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that he wanted to withdraw his appeal for the issue of whether new and material evidence has been submitted to reopen a claim for service connection for chronic fatigue syndrome.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal have been met, and the appeal as to the issue of entitlement to an increased evaluation for sleep apnea is dismissed.  38 U.S.C. § 7105 (b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal have been met, and the appeal as to the issue of whether new and material evidence has been submitted to reopen a claim for service connection for chronic fatigue syndrome is dismissed.  38 U.S.C. § 7105 (b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During the August 2015 hearing, the Veteran and his representative stated that he wanted to withdraw his appeal for entitlement to an increased evaluation for sleep apnea and whether new and material evidence had been submitted to reopen a claim for service connection for chronic fatigue syndrome.  As such, there remain no allegations of errors of fact or law for appellate consideration with regard to these two claims.  Accordingly, the Board does not have jurisdiction to review the issues, and they are dismissed.


ORDER

The appeal as to entitlement to an evaluation in excess of 50 percent for sleep apnea is dismissed.

The appeal as to whether new and material evidence has been submitted to reopen a claim for service connection for chronic fatigue syndrome is dismissed.


REMAND

Although medical opinions have since been obtained based on a review of records, the Veteran was most recently afforded VA examinations in March 2012 in connection with his claims for an increased evaluation for headaches and GERD.  During the August 2015 hearing, the Veteran indicated that his headaches and GERD had worsened since he was last examined.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of his service-connected headaches and GERD.

The Board also finds that an additional medical opinion is needed in connection with the claim for service connection for diabetes mellitus.  Although VA examiners have address whether the Veteran's diabetes mellitus was caused by his service-connected sleep apnea, they have not discussed aggravation prong of secondary service connection.

In addition, the Board finds that a VA examination is needed to determine the combined effects of the Veteran's service-connected disabilities and any resulting impairment.  While the Veteran was afforded an examination for his TDIU claim in March 2012, he has asserted that the current severity of his disabilities was not accounted for during that examination.  The Board does note that the Veteran has since been granted an increased evaluation for his service-connected fibromyalgia.  

Moreover, the Board notes that the TDIU claim is inextricably intertwined with the other claims being remanded, as they could affect the outcome of the TDIU claim.  For this reason, the issues of entitlement to increased evaluations for headaches and GERD must be resolved prior to resolution of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  

Finally, the Board notes that the Veteran has stated that he is receiving Social Security Administration (SSA) disability benefits.  However, there are no favorable SSA determinations in the claims file.  As such, the SSA decision and any records used to be make that determination should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for diabetes mellitus, headaches, and GERD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

If the search for such decisions has negative results, the claims file should be properly documented as to the unavailability of those decisions.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected headaches. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria. Specifically, the examiner should address the frequency and duration of the Veteran's headaches, including the frequency of prostrating attacks and whether those attacks are productive of severe economic inadaptability. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected GERD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, he or she should address whether there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. 

The examiner should also indicate whether there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptoms combinations productive of severe impairment of health.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any diabetes mellitus disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a diabetes mellitus disorder that is either caused by or aggravated by his service-connected sleep apnea.  

The examiner should specifically consider the medical articles and studies that the Veteran has submitted in connection with his appeal.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the combined effects of his service-connected disabilities and any resulting impairment.

The examiner should address how the Veteran's service-connected disabilities alone result in functional impairment and comment on the Veteran's ability to function in an occupational environment.  If possible, he or she should also indicate if there is any form of employment that the Veteran could perform, and if so, what type (such as sedentary in nature or physical labor).

A written copy of the report should be associated with the electronic claims folder.

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


